New York City Indus. Dev. Agency v Anastasios Realty LLC (2016 NY Slip Op 08445)





New York City Indus. Dev. Agency v Anastasios Realty LLC


2016 NY Slip Op 08445


Decided on December 15, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 15, 2016

Acosta, J.P., Andrias, Moskowitz, Gische, Webber, JJ.


2473 450733/15

[*1]New York City Industrial Development Agency, Plaintiff-Respondent,
vAnastasios Realty LLC, et al., Defendants-Appellants.


Tartar Krinsky & Drogin LLP, New York (Linda Singer Roth of counsel), for appellants.
Zachary W. Carter, Corporation Counsel, New York (Jonathan A. Popolow of counsel), for respondent.

Order, Supreme Court, New York County (Lynn R. Kotler, J.), entered April 5, 2016 which granted plaintiff's motion for summary judgment, unanimously affirmed, with costs, for the reasons stated by Kotler, J.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 15, 2016
CLERK